UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6039


GEORGE NAPOLEON MOSES, a/k/a George N. Moses,

                    Plaintiff - Appellant,

             v.

DAVID M. PASCOE; WINNIFA B. CLARK; STATE OF SOUTH CAROLINA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. R. Bryan Harwell, Chief District Judge. (5:18-cv-02679-RBH)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Napoleon Moses, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Napoleon Moses appeals the district court’s order adopting the magistrate

judge’s recommendation and dismissing his 42 U.S.C. § 1983 (2012) action with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Moses’ informal brief does not challenge the basis for the district court’s disposition,

Moses has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775
F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2